                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                   :   Case No. 3:19-mj-00160
                                             :
          Plaintiff,                         :   Magistrate Judge Sharon L. Ovington
                                             :
 vs.                                         :
 JAMAL OMAR MATTHEWS,                        :
                                             :
          Defendant.                         :
                                             :


                       REMOVAL AND COMMITMENT ORDER


         This case came to be heard pursuant to Fed. R. Crim. P. 5(c)(3). Defendant herein

was arrested in this District on a warrant issued from the Superior Court of the District of

Columbia. Defendant appeared in open Court on March 14, 2019, and after being

advised of his rights, waived his right to an identity hearing and detention hearing on the

Government’s Motion for Pretrial Detention. Defendant requested that a detention

hearing be held in the Superior Court of the District of Columbia.

         IT IS ORDERED THAT THE DEFENDANT BE REMOVED TO THE

Superior Court of the District of Columbia for any other proceedings, as ordered by that

court.

         TO THE UNITED STATES MARSHAL:

         You are hereby commanded to take custody of the above-named Defendant and to

transport that Defendant with a copy of this commitment forthwith to the district of

offense as specified above and there deliver the Defendant to the Unites States Marshal
for that District or to some other officer authorized to receive the Defendant, all

proceedings required by Fed. R. Crim. P. 5 having been completed.



March 14, 2019                                           s/Sharon L. Ovington
                                                          Sharon L. Ovington
                                                     United States Magistrate Judge




                                              2
